         Case 1:20-cv-02884-LJL Document 17 Filed 06/26/20 Page 1 of 1




                                            268 Broadway, Suite 104 | Saratoga Springs, NY 12866 | bsk.com

                                                                               MICHAEL D. BILLOK, ESQ.
                                                                                       mbillok@bsk.com
                                                                                        P: 518.533.3236
June 26, 2020

VIA ELECTRONIC FILING

Hon. Lewis J. Liman
U.S. District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:   Celestina Mejia, et al. v. Avondale Care Group, LLC, et al.
      Civil Case No.: 1:20-cv-02884-LJL

Dear Judge Liman:

We represent Defendants Avondale Care Group, LLC, d/b/a Avondale Care Group, Peter
Carroll, and Lorna Grazio in the above-referenced action. Given that we have just been
retained in this case and have not yet responded to the Complaint, I am submitting this
letter motion to request an adjournment of the Rule 16 Initial Conference, set for July 13,
2020 at 3:00 p.m. There has been no previous request for adjournment by Defendants.
Plaintiffs’ counsel have consented to this request.

Accordingly, we respectfully request that the Court grant this unopposed motion for
adjournment of the Rule 16 Initial Conference, set for July 13, 2020 at 3:00 p.m.

Respectfully submitted,

BOND, SCHOENECK & KING, PLLC



Michael D. Billok
Member
                               The initial pretrial conference is adjourned to August 7, 2020
MDB/vc                         at 3:00 p.m.

                               SO ORDERED. 6/26/2020.




                                                                                        583319.1 6/26/2020
